As filed with the Securities and Exchange Commission on January 15, 2010 1940 Act File No. 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S JHW Pan Asia Strategies Fund, LLC (Exact Name of Registrant as Specified in Charter) 711 Fifth Avenue,Suite 410 New York,NY10022 (Address of Principal Executive Offices) (888) – 369-1860 (Registrant’s Telephone Number) William Ng 711 Fifth Avenue,Suite 410 New York,NY10022 (Name and Address of Agent for Service) Copy to: Joshua D. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square 18th & Cherry Streets Philadelphia, PA 19103-6996 215-988-2700 Subject to Completion, dated [], CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM JHW Pan Asia Strategies Fund, LLC LIMITED LIABILITY COMPANY INTERESTS JHW Pan Asia Strategies Fund, LLC (the “Fund”) is a recently formed limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end management investment company.The Fund’s investment objective is to participate through exposure to publicly traded equities, in the profits expected to be generated by rapid economic growth in the Asian emerging markets over the next 10-20 years.The Fund will seek to achieve superior absolute returns over a multi-year period with little or no regard for performance deviations (“tracking error”) from emerging market and other equity indices.The Fund intends to achieve its objective by investing all or substantially all of its assets in JHW Pan Asia Strategies Master Fund, LLC (the “Master Fund”), a recently formed Delaware limited liability company registered under the Investment Company Act as a non-diversified, closed-end management investment company.The Master Fund has the same investment objective as the Fund.The Master Fund in turn intends to invest primarily in the securities of privately placed investment vehicles and, to the extent permitted by the Investment Company Act, registered investment companies (“Sub-Manager Funds”) managed by independent Sub-Managers (“Sub-Managers”) specializing in equity investments in specific Asian countries as well as the entire region.The Fund cannot guarantee that its investment objective will be achieved or that the Master Fund’s portfolio design and risk monitoring strategies will be successful.Investing in the Fund involves a high degree of risk.See
